Citation Nr: 1510797	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  11-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Waco, Texas.

The case was remanded in January 2014 to obtain service treatment records (STRs); it was again remanded in August 2014 to determine whether there were pertinent Social Security Administration (SSA) records, obtain additional treatment records, and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in March 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

In September 2014, the Veteran filed a substantive appeal for the issue of service connection for a bilateral knee disorder.  In his appeal, he indicated that he would be submitting more information; this appeal has not yet been certified to the Board and is still pending at the RO.  Consequently, the Board concludes that the only issue before it is that listed on the first page.  


FINDING OF FACT

A low back disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed low back disorder did not develop as a result of any incident during service.



CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters dated in April 2009 and May 2009. 

Regarding VA's duty to assist, VA obtained the Veteran's enlistment examination, personnel records, post-service medical records, and also secured an examination in furtherance of his claim.  The Veteran's STRs are unavailable.  As noted in the Introduction, the case was remanded to obtain records of in-service treatment the Veteran received from Ft. Knox Army Hospital and Ft. Rucker Army Hospital; negative responses were received from those hospitals.  A March 2014 letter to the Veteran informed him that those records were unavailable.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  In September 2014, the RO also requested that the Veteran provide information regarding whether he was in receipt of SSA benefits or whether he intended to apply for such benefits; no response was received.  Accordingly, no SSA records were obtained.  The RO also received negative responses from two private treatment providers identified by the Veteran; consequently, those records were also not obtained.  

A pertinent VA examination was obtained in September 2014.  38 C.F.R. § 3.159(c)(4).  The examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue of adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran's September 1987 enlistment examination revealed a clinically normal spine.  In his report of medical history, the Veteran denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and recurrent back pain.  

An April 1993 private record for an annual military physical shows that the Veteran had no low back complaints and there was no diagnosis of any low back disorder.  Post-service treatment records reveal that the first evidence of low back complaints was in April 1998 following a motor vehicle accident the Veteran had around March 13, 1998.  One of the records shows that the Veteran reported low back pain beginning approximately one week after the motor vehicle accident, occurring approximately two weeks ago.  The record indicates that the Veteran's past medical history included two back injuries.  X-rays revealed no fractures or subluxations.  The Veteran was diagnosed with a lumbar strain.  An annual examination in September 2006 reveals that the Veteran reported occasional pain in his back; no diagnosis of a low back disorder was made.  An October 2007 record shows that the Veteran reported occasional pain; he was diagnosed with occasional back strain.  An April 2010 record shows that the Veteran reported having chronic back pain worsened by "several car accidents I've been in over the years."  

In an August 2010 statement, the Veteran reported injuring his back during initial active duty training while at Ft. Knox.  He also reported injuring it again during his advanced individual training while at Ft. Rucker.  He reported that the pain still exists and has gotten worse.  

The earliest evidence of arthritis is a November 2010 record in which the Veteran was diagnosed with degenerative joint disease.  None of the Veteran's post-service treatment records contain any medical opinions relating a currently diagnosed low back disorder to his military service.  They also do not show that the Veteran reported a continuity of symptomatology since his military service.

The Veteran was afforded a VA examination in September 2014.  He was diagnosed with lumbosacral spine degenerative joint disease.  He reported that the onset of his low back pain was after drills in basic training in 1987 and that it worsened with pain in advanced individual training in 1988.  The Veteran reported seeing a doctor who diagnosed him with a "pinched nerve."  He reported having intermittent low back pain since 1998 and that he currently had low back pain most days.  

The examiner opined that it was less likely than not that the Veteran's low back disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that although there was nothing in the STRs, they had been instructed to accept as fact the Veteran's in-service back injuries.  The examiner noted that the Veteran was able to graduate from both basic training and advanced individual training on time, so it appeared that he was able to perform all duties with the back injury.  The examiner observed that the Veteran stated that he had had intermittent back pain since the 1987-88 injuries.  The examiner noted that in private medical records, he had an annual physical examination performed for his National Guard service in April 1993 and there was no mention of a back condition.  The examiner noted that the Veteran was seen in April 1998, ten years after his injury, with complaints of low back pain after the motor vehicle accident.  The examiner observed that although it was also noted that he had had previous back injuries times two, there was no documentation of any continuity of the Veteran's back pain from his injury in service until 1998 and in 1998, he was being seen for back pain after a motor vehicle accident. 

The examiner opined that it would appear more probable that the Veteran's current back pain was due to the 1998 accident than injuries ten years before.  The examiner also opined that given the Veteran completed both basic training and advanced individual training on time, it did not appear that his back injury caused any disability at the time of the injury.  The examiner concluded that accepting as fact the Veteran's history of back injuries in service in 1987-88, on considering all the evidence, it was their opinion that the Veteran's lumbosacral degenerative joint disease was less likely than not incurred in or caused by his military service.  

Based on a review of the evidence, the Board concludes that service connection for a low back disorder is not warranted.  Although the evidence shows that the Veteran currently has a low back disorder, it does not show that it is related to his military service.

Although the Veteran's STRs are not of record, the Board accepts the Veteran's reports of in-service injuries.  However, while the evidence shows that the Veteran had injuries in service, it does not show that those injuries resulted in a chronic disorder or that his current disorder had its onset in service.  As discussed by the VA examiner, even with those in-service injuries, the Veteran was still able to complete his training.  Furthermore, the April 1993 annual examination showed no low back complaints or any diagnosis of a low back disorder.  The evidence also clearly shows that the Veteran had a post-service injury in 1998.  The first indication of post-service low back complaints was not until the 1998 accident and X-rays at that time did not indicate a low back disorder.  In this case, the contemporaneous post-service treatment records fail to show that the in-service injuries resulted in the currently diagnosed lumbosacral spine degenerative joint disease or that the onset of the currently diagnosed disorder began during service.  See Curry v. Brown, 7 Vet. App. 59 (1994).

None of the Veteran's treatment records contain any opinion indicating that lumbosacral spine degenerative joint disease had its onset during service.  The only opinion of record, that of the September 2014 VA examiner, shows that the Veteran's currently diagnosed low back disorder is not related to his service.  As this opinion was formed after examining and interviewing the Veteran, as well as reviewing his treatment records, the Board accords it great probative value.  This opinion is also uncontradicted.

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The Board acknowledges the Veteran's reports of having intermittent back pain since service, but finds those reports are not credible.  As the VA examiner's opinion shows, there was no documentation of any continuity of the Veteran's back pain from his injury in service until 1998.  An April 1993 medical record showed no complaints of back pain.  As further noted by the VA examiner, the Veteran was being seen in 1998 for back pain after a motor vehicle accident.  The fact that X-rays showed no disorder at that time, and in light of the April 1993 examination showing no low back complaints, weighs against a finding of a continuity of symptomatology since service.  As already discussed above, the contemporaneous service records weigh against any finding of a continuity of arthritis symptomatology since service.  See Curry at 68.

The overall evidence of record as discussed above weighs against a finding of a low back disorder being associated with the Veteran's active duty.  Without a preponderance of the evidence showing an association between a low back disorder and his active duty, service connection for a low back disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a low back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a low back disorder and the Veteran's active duty, service connection for a low back disorder is not warranted.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a low back disorder is denied.  See 38 U.S.C.A §5107.  

ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


